In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐3607 
GENE WILLIAMS on behalf of PAMELA J. TOWNSEND, 
                                        Plaintiff‐Appellant, 

                                 v. 

CAROLYN W. COLVIN, Acting Commissioner of Social 
  Security, 
                                     Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, Fort Wayne Division. 
       No. 1:12‐CV‐153‐JEM — John E. Martin, Magistrate Judge. 
                     ____________________ 

        ARGUED JUNE 11, 2014 — DECIDED JULY 2, 2014 
                 ____________________ 

   Before WOOD,  Chief Judge,  and POSNER and SYKES, Circuit 
Judges. 
    POSNER,  Circuit  Judge.  Pamela  Townsend  applied  for  so‐
cial  security  disability  benefits  and  supplemental  security 
income in February 2003. She was 44 years old and claimed 
she’d  become  incapable  of  full‐time  gainful  employment  in 
May  2002  when  she  had  stopped  working  as  a  result  of  a 
cascade of physical and psychiatric ailments. In January 2012 
2                                                     No. 13‐3607 


an administrative law judge decided that she had indeed be‐
come  totally  disabled,  but  not  until  November  2008.  By  the 
time that decision was rendered she had died (of pulmonary 
diseases apparently unrelated to the ailments alleged to have 
made  her  totally  disabled).  Her  father,  Gene  Williams,  was 
substituted  for  her,  and  he  argues  (appealing  from  the  dis‐
trict court, which upheld the administrative law judge’s de‐
cision) that she had become totally disabled earlier. If so, her 
estate, which he represents, is entitled to the additional dis‐
ability insurance benefits (but not supplemental security in‐
come) to which she would have been entitled. See 20 C.F.R. 
§§ 404.503(c), (d), 416.542(b)(4), 416.1334. 
    Williams had her first hearing, which was before a differ‐
ent  administrative  law  judge,  in  November  2004.  She  and 
her  father  both  testified.  The  administrative  law  judge  de‐
termined that she was not totally disabled, but she appealed, 
and  in  May  2007  the  decision  was  reversed  by  the  district 
court  and  remanded  to  the  Social  Security  Administration. 
After a hearing at which father and daughter again testified, 
the administrative law judge again denied benefits and this 
time the Social Security Administration’s appeals council re‐
versed and remanded, directing that on remand the case be 
assigned to a different administrative law judge. In January 
2012, after a hearing in 2011 at which neither Townsend nor 
her father testified though both were at the hearing, the new 
administrative  law  judge  held  that  Townsend  had  become 
totally disabled as of November 1, 2008. Townsend died sev‐
eral months after the hearing and it thus was Williams who 
appealed the administrative law judge’s ruling partially ad‐
verse to his daughter’s claim. He wanted the date on which 
she had become totally disabled pushed back to May 1, 2002. 
But the district court affirmed the administrative law judge’s 
No. 13‐3607                                                        3 


decision concerning the onset date, precipitating the father’s 
appeal to this court. 
    It is not disputed that by May 2002 and continuing until 
her death, Townsend suffered from fibromyalgia, defined by 
the  Mayo  Clinic’s  staff  as  “a  disorder  characterized  by 
widespread  musculoskeletal  pain  accompanied  by  fatigue, 
sleep,  memory  and  mood  issues.  Researchers  believe  that 
fibromyalgia  amplifies  painful  sensations  by  affecting  the 
way  your  brain  processes  pain  signals,”  and  that  it 
sometimes  follows  “significant  psychological  stress.”  Mayo 
Clinic,  “Diseases  and  Conditions:  Fibromyalgia,”  www.
mayoclinic.org/diseases‐conditions/fibromyalgia/basics/defi
nition/con‐20019243  (visited  June  24,  2014).  She  testified  at 
her first two hearings (remember that she didn’t testify at the 
third  one)  that  she  had  chronic  pain  (including  burning 
pains in her hands, shoulders, neck, back, and knees), edema 
(swelling in limbs—mainly the legs, in  her case—caused by 
excess  fluids  trapped  in  bodily  tissues),  severe  headaches, 
and difficulty sitting, standing, and walking; that she had leg 
tremors  and  fell  frequently;  that  she  suffered  from  post‐
traumatic  stress  disorder,  chronic  anxiety  with  acute 
episodes  (panic  attacks),  depression,  night  terrors,  and 
sleepwalking (with the bizarre feature that she would smoke 
and sometimes even cook while sleepwalking); and that her 
psychiatric  problems  had  been  exacerbated  by  her  being 
raped in 2002. 
    All  these  conditions  were  corroborated  by  extensive 
medical  records—she  had  been  examined  by  a  number  of 
doctors and therapists between 2002 and her death—and by 
testimony by both her parents (with whom she lived). 
4                                                      No. 13‐3607 


    Her health deteriorated in 2008. She had to use a cane in 
walking,  fell  a  lot  because  of  tremors  in  her  leg,  and  by 
January 2009 had to use a walker. In finding that she hadn’t 
become  totally  disabled  until  November  2008,  the 
administrative law judge (the second one, remember) began 
with the testimony of the only witness (besides a vocational 
expert) at the hearing before her: a doctor who testified that 
the  medical  evidence  in  the  record  supported  diagnoses  of 
“fibromyalgia  and  chronic  pain  and,  perhaps,  myofascial 
and  musculoskeletal  pain,”  as  well  as  “psychiatric 
[ailments], anxiety and depression, et cetera.” He continued: 
“Obviously,  if  [the  neurologist’s]  examination  and  findings 
are operative, nobody with those findings would be able to 
work,” but that “I don’t have enough information to sort out 
whether  her  inability  …  to  ambulate  and  weakness  is  an 
underlying  medical  disorder  or  whether  this  is  due  to 
[undiagnosed] psychiatric disorders.” 
    From  this  testimony  the  administrative  law  judge 
concluded  that  fibromyalgia  was  Townsend’s  “only 
medically determinable physical impairment” and that “the 
evidence  in  the  medical  record  does  not  support  any 
diagnoses  that  would  explain  …  [her]  alleged  symptoms 
such as leg tremors and frequent falling.” The administrative 
law  judge  said  that  she  gave  the  doctor’s  testimony  “great 
weight” in her “determination that the claimant’s falling had 
no  medically  determinable  cause  and  that  fibromyalgia  is 
the only medically determinable physical impairment.” 
   As  for  Townsend’s  psychiatric  ailments,  the 
administrative  law  judge  noted  that  these  had  been  treated 
with  drugs  such  as  Prozac,  beginning  in  2002;  and  she 
commented  that  the  drugs  had  been  effective.  “Somewhat 
No. 13‐3607                                                           5 


effective”  would  have  been  more  accurate.  For  in  2005,  as 
the  administrative  law  judge  noted,  a  psychologist  had 
diagnosed  Townsend  with  major  depressive  disorder  and 
various  symptoms  of  post‐traumatic  stress  disorder, 
including  nightmares  and  panic  attacks.  Oddly,  the 
psychologist  had  nevertheless  assigned  her  a  “Global 
Assessment  of  Functioning”  of  65,  which  indicates  (more 
precisely, the range from 61 to 70 indicates) only “some mild 
symptoms  (e.g.,  depressed  mood  and  mild  insomnia)  OR 
some difficulty in social, occupational, or school functioning 
…,  but  generally  functioning  pretty  well.”  American 
Psychiatric  Association,  Diagnostic  and  Statistical  Manual  of 
Mental  Disorders  32  (4th  ed.  1994).  (The  fifth  edition  of  the 
DSM,  published  in  2013,  has  abandoned  the  GAF  scale 
because of “its conceptual lack of clarity … and questionable 
psychometrics  in  routine  practice.”  American  Psychiatric 
Association,  Diagnostic  and  Statistical  Manual  of  Mental 
Disorders 16 (5th ed. 2013).) 
    The administrative law judge did not mention that fewer 
than  three  months  after  the  psychologist’s  exam,  a 
psychiatrist  had  assigned  Townsend  a  GAF  of  only  45,  and 
the  range  from  41  to  50  indicates  “serious  symptoms  (e.g., 
suicidal  ideation,  severe  obsessional  rituals,  frequent 
shoplifting)  OR  any  serious  impairment  in  social, 
occupational,  or  school  functioning  (e.g.,  no  friends,  unable 
to  keep  a  job).”  DSM‐IV,  supra.  A  year  later  another 
psychiatrist assigned Townsend a GAF of 45 too, which the 
administrative  law  judge  acknowledged,  adding  however 
“but  this  rating  took  into  account  the  claimant’s  physical 
problems  with  chronic  pain  and  loss  of  function  and  her 
frustration with needing to be financially dependent on her 
parents.”  We’re  troubled  by  the  “but”  and  what  follows  it, 
6                                                         No. 13‐3607 


which  seems  to  imply  that  the  administrative  law  judge 
thought the GAF 45 rating irrelevant because it took account 
of  “frustration,”  which  might  be  normal,  but  probably  was 
not normal in Townsend’s case. The psychiatrist made clear 
that  Townsend  was  frustrated,  stressed  out,  and  feeling 
guilty  (all  of  which  are  mental)  because  of  her  disabilities 
and pain. 
    As we—and other circuits—have emphasized repeatedly 
in  reviewing  denials  of  disability  benefits  by  the  Social 
Security  Administration’s  administrative  law  judges,  the 
combined  effects  of  the  applicant’s  impairments  must  be 
considered,  including  impairments  that  considered  one  by 
one  are  not  disabling.  See,  e.g.,  Denton  v.  Astrue,  596  F.3d 
419,  423  (7th  Cir.  2010)  (per  curiam);  Cichocki  v.  Astrue,  729 
F.3d 172, 178 n.3 (2d Cir. 2013) (per curiam); Wells v. Colvin, 
727  F.3d  1061,  1065  (10th  Cir.  2013).  This  is  required  by  the 
Social  Security  Administration’s  own  regulation,  20  C.F.R. 
§ 404.1523,  which  states:  “we  will  consider  the  combined 
effect of all of your impairments without regard to whether 
any such impairment, if considered separately, would be of 
sufficient  severity.”  The  second  psychiatrist  who  rated 
Townsend  a  GAF  45  conducted  that  holistic  analysis,  since 
pain  and  “loss  of  function”  (as  in  difficulty  walking)  and 
even  frustration  at  being  financially  dependent  on  one’s 
aged  parents  can  exacerbate  a  disability  caused  by 
psychiatric illness.  
   Immediately  after  criticizing  that  psychiatrist’s  report, 
the  administrative  law  judge  declared  that  “the  claimant’s 
medically  determinable  mental  impairments  did  not  cause 
more  than  minimal  limitation  in  the  claimant’s  ability  to 
perform  basic  mental  work  activities  and  were  therefore 
No. 13‐3607                                                         7 


nonsevere.”  She  had  dropped  physical  limitations  from  the 
analysis because the doctor who testified at the hearing had 
said  that  the  medical  record  didn’t  identify  a  medical 
condition  that  (in  the  administrative  law  judge’s  words) 
could  have  caused  Townsend’s  “alleged  symptoms  such  as 
leg tremors and frequent falling.” It was from that testimony 
that  the  administrative  law  judge  must  have  inferred  that 
there was no “medically determinable cause” of Townsend’s 
falling.  But  the  doctor  had  not  testified  that  there  was  no 
medically  determinable  cause  of  Townsend’s  alleged 
symptoms, but only that fibromyalgia was not the cause and 
therefore Townsend should have additional medical tests to 
determine the cause. She didn’t take the suggested tests; the 
administrative  law  judge  did  not  say  why.  She  may  have 
been too ill; she died only five months after the hearing. 
    The  administrative  law  judge  amplified  her  “minimal 
limitations”  conclusion  as  follows.  Regarding  “activities  of 
daily  living,”  she  said  that  Townsend  had  “mild  limitation 
due  to  mental  issues.”  She  acknowledged  that  Townsend 
reported “having problems with all activities of daily living 
and  did  not  drive  due  to  pain  and  medications,”  but  said 
“the  record  demonstrates  that  [Townsend’s]  limitations  in 
this  area  were  related  to  physical  pain  rather  than  mental 
problems”—as  if  that  eliminated  the  “limitations”  from 
consideration of whether she was disabled (again a failure to 
consider the combined effects of her ailments). 
   The  administrative  law  judge  said  much  the  same  thing 
about  Townsend’s  “social  functioning,”  but  regarding 
“concentration, persistence or pace” found  only low energy 
and a slight negative effect on short‐term memory and noted 
that the psychologist who had found these things—the same 
8                                                        No. 13‐3607 


psychologist  who  had  assigned  her  a  GAF  of  65—“was 
unsure  if  [Townsend]  was  maximally  motivated  to 
participate in the evaluation, since she was concerned about 
maintaining  her  Medicaid  eligibility.”  There  was  other 
medical  evidence  of  memory  problems,  but  the 
administrative law judge did not mention it. She noted that 
Townsend had “never had a psychiatric hospitalization.” 
    She  then  returned  to  Townsend’s  physical  ailments, 
largely repeating what she had said earlier but now making 
clear  that  she  thought  Townsend’s  “statements  concerning 
the  intensity,  persistence  and  limiting  effects  of  her 
fibromyalgia symptoms … not credible prior to November 1, 
2008, to the extent they are inconsistent with” her being able 
to work. 
    That’s it, so far as the administrative law judge’s analysis 
is  concerned.  It  was  deeply  flawed.  One  flaw  was  in 
assessing  Townsend’s  credibility  without  asking  any 
questions  of  her  and  her  father  even  though  both  of  them 
were present at the hearing. It’s true that her lawyer told us 
at argument that he hadn’t wanted either of them to testify, 
lest  they  contradict  the  testimony  they  had  given  at  the 
earlier hearings. That is a very poor reason, but in any event 
the  administrative  law  judge  could  and  should  have 
questioned daughter and father on her own initiative, as she 
could  do  without  impropriety  because  a  social  security 
disability  hearing  is  not  adversarial.  And  it’s  not  as  if  the 
administrative  law  judge  had  decided  to  rely  on  the 
credibility  assessments  of  her  predecessor;  she  never 
mentioned the proceedings before that judge. 
   The  need  to  hear  what  Townsend  might  say  concerning 
her  physical  ailments  was  essential  because  the  medical 
No. 13‐3607                                                        9 


evidence  was  inconclusive.  The  doctor  on  whom  the 
administrative  law  judge  relied  so  heavily  had  not  testified 
that  Townsend  was  exaggerating  her  physical  symptoms, 
but  rather  that  since  they  probably  had  not  been  caused  by 
fibromyalgia  she  should  have  additional  medical  tests  (and 
remember that we don’t know why she didn’t have them) in 
order  to  determine  the  cause.  Had  she  testified  to  those 
symptoms  and  the  administrative  law  judge  believed  her 
and  concluded  that  they  were  disabling,  the  absence  of  a 
medical  diagnosis  would  be  irrelevant.  Green‐Younger  v. 
Barnhart, 335 F.3d 99, 108 (2d Cir. 2003); Smolen v. Chater, 80 
F.3d 1273, 1282, n. 2 (9th Cir. 1996); McLaughlin v. Secretary of 
Health,  Education  &  Welfare,  612  F.2d  701,  704–05  (2d  Cir. 
1980). Again this is the Social Security Administration’s own 
rule: 20 C.F.R. § 404.1529(c)(2) states that “we will not reject 
your statements  about  the intensity and persistence  of  your 
pain or other symptoms or about the effect your symptoms 
have on your ability to work solely because the available ob‐
jective  medical  evidence  does  not  substantiate  your  state‐
ments.”  There’s  nothing  unusual  about  a  person’s  having 
disabling  symptoms  that,  though  real,  the  doctors  cannot 
explain—especially  psychosomatic  symptoms,  which  some 
of Townsend’s symptoms may well have been. 
   Strangely,  the  administrative  law  judge  actually 
recognized  that  a  person  can  have  disabling  symptoms 
without a diagnosis when she concluded that Townsend had 
become totally disabled by November 1, 2008. She based that 
conclusion  on  the  deterioration  in  Townsend’s  ability  to 
walk  and  to  avoid  falling.  She  made  no  effort  to  determine 
the medical cause of the symptoms. She thought it enough to 
entitle Townsend to disability benefits that they existed and 
were disabling. 
10                                                       No. 13‐3607 


    The  administrative  law  judge  committed  the  further 
error,  remarked  earlier,  of  ignoring  the  combined  effect  of 
Townsend’s ailments on her ability to work. She considered 
Townsend’s psychiatric problems and found them not to be 
disabling,  and  then  considered  her  physical  problems  and 
found  them  not  to  be  disabling  either,  but  she  ignored  the 
possibility  that  the  combination  was  disabling.  It  seems  to 
have  been  a  deadly  combination—the  physical  symptoms 
aggravating  the  psychiatric  symptoms,  and  the  psychiatric 
symptoms in turn aggravating the physical symptoms. And 
finally the administrative law judge simply ignored some of 
Townsend’s  well‐attested  serious  impairments—her  edema 
(which  required  her  to  try  to  keep  her  legs  elevated),  her 
chronic pain, her severe headaches. 
    The  errors  that  we’ve  identified,  taken  together,  require 
reversal of  the  district court’s  decision and  a remand to  the 
Social  Security  Administration  for  a  redetermination  of  the 
date  on  which  Townsend  became  totally  disabled  and  thus 
eligible  for  disability  insurance  benefits.  If  that  date  was 
earlier than June 30, 2006 (the date of “last insured,”  which 
means the date on which she ceased to be covered by social 
security  disability  insurance),  her  father  is  entitled  to  his 
daughter’s disability insurance benefits from that  date until 
the date of her death.  
    We are mindful of the difficulty of determining that date, 
given  that  she  cannot  testify.  But  her  father  can,  of  course; 
nor  is  it  clear  that  further  testimony  is  required,  given  the 
abundant  medical  evidence  relating  to  her  disability  that  is 
already in the record. 
                                        REVERSED AND REMANDED.